Case 1:18-cv-00621-MAC Document 41 Filed 07/18/19 Page 1 of 9 PageID #: 1622



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

 KARINA GARCIA, MARIA MATA,                    )
 CHLOE BROOKS, ANITA TREVINO,                  )
 KARLENE CARPENTER, TANISHA                    )
 WILLIAMS, SAMUEL TORRES,                      )
 MARLENE BURCH, and ROZEPHYR                   )
 JEAN,                                         )
                                               )
        Plaintiffs,                            )
                                               )
 v.                                            )
                                               )
                                                            CIVIL ACTION NO.:
 WILLIS STEIN & PARTNERS, L.L.C.,              )
 MONROE CAPITAL, LLC,                          )
                                                               1:18-CV-00621
 EDUCATION CORPORATION OF                      )
 AMERICA, VIRGINIA COLLEGE, LLC,               )
 BRIGHTWOOD COLLEGE,                           )
 BRIGHTWOOD CAREER INSTITUTE,                  )
 VIRGINIA COLLEGE, ECOTECH                     )
 INSTITUTE, STUART C. REED, AVY                )
 HOWARD STEIN, THEODORE                        )
 KOENIG, JACKIE BAUMANN, and                   )
 ERIN SHEA,                                    )
                                               )
        Defendants.                            )

      VC DEFENDANTS’ OPPOSED RENEWED MOTION TO STAY DISCOVERY

       Defendants Education Corporation of America (“ECA”), Virginia College, LLC (“Virginia

College”), and Stuart C. Reed (collectively, the “VC Defendants”), by and through undersigned

counsel, submit this Renewed Motion to Stay Discovery pending a ruling from the Court on the

VC Defendants’ Motion to Compel Arbitration and to Strike Class Claims. In support of this

Motion, the VC Defendants state as follows:

                                PROCEDURAL HISTORY

       1.     On December 12, 2018, Plaintiffs filed a Class Action Complaint for Damages in

this Court. (D.E. 1.) On February 8, 2019, Plaintiffs filed their 72-page First Amended Class
Case 1:18-cv-00621-MAC Document 41 Filed 07/18/19 Page 2 of 9 PageID #: 1623



Action Complaint. (D.E. 5.) On June 5, 2019, Plaintiffs filed their Second Amended Class Action

Complaint. (D.E. 30.)

       2.      In the Second Amended Complaint, Plaintiffs assert eleven causes of action against

Defendants, including, but not limited to, state-law claims for breach of contract, fraud, negligent

misrepresentation, deceptive trade practices, unjust enrichment, conspiracy, joint enterprise, and

federal claims under the Worker Adjustment and Retraining Notification Act (“WARN Act”), 21

U.S.C. § 2101, and the Federal Racketeer Influenced and Corrupt Organizations statute (“RICO”),

18 U.S.C. § 1961. (See D.E. 30.)

       3.      Plaintiffs’ proposed classes consist of (i) all former students who were enrolled at

one of the campuses owned by ECA or Virginia College in December 2018 but whose coursework

or program had not yet been completed when the campuses closed at that time, and (ii) of all former

employees of ECA or Virginia College who were employed immediately prior to the campuses

closings in December 2018. (D.E. 30 at pp. 63-65.)

       4.      On February 15, 2019, the VC Defendants filed their original Motion to Compel

Arbitration and to Strike Plaintiffs’ Class Action Claims on February 15, 2019. (D.E. 7). Briefing

on that Motion was complete by late March 2019.

       5.      On February 27, 2019, this Court entered an Order to Conduct Rule 26(f)

Conference. (D.E. 11.) The Order required that the parties confer pursuant to Federal Rule of Civil

Procedure 26(f) by March 27, 2019, and further required that the parties submit a joint written

report outlining their proposals for a Scheduling Order by April 10, 2019. (Id.).

       6.      On March 22, 2019, the VC Defendants filed a Motion to Stay Discovery (D.E. 18).

Briefing was complete on that Motion by mid-April 2019.




                                                 2
Case 1:18-cv-00621-MAC Document 41 Filed 07/18/19 Page 3 of 9 PageID #: 1624



        7.      On April 10, 2019, since no ruling had been entered on the VC Defendants’ Motion

to Stay, the parties filed their Rule 26(f) Report in accordance with the Court’ February 27th Order.

(D.E. 21.) Therein, each side proposed its discovery / case management plan. (Id.) While Plaintiffs

proposed certain dates and deadlines in a proposed Scheduling Order attached thereto, the VC

Defendants made clear that they did not consent to Plaintiffs’ schedule and that they opposed any

class-wide discovery prior to a ruling on their Motion to Compel. (Id. at p. 6.) The VC Defendants

further requested that the Court hold a Rule 16(b) conference before the entry of a Scheduling

Order so that they could present their proposal for discovery / case management plan in greater

detail. (Id.)

        8.      After the Second Amended Complaint was filed on the June 5, 2019, the VC

Defendants filed a Renewed Motion to Compel Arbitration and to Strike Plaintiff’s Class Action

Claims on June 19, 2019 (“Renewed Motion to Compel”). (D.E. 36.) Plaintiffs filed their response

on July 2 (D.E. 38), and the VC Defendants filed their reply on July 9 (D.E. 39).

        9.      The Court denied the original Motion to Compel and the original Motion to Stay as

moot on July 15, 2019 (D.E. 40).

        10.     As of the date of this Renewed Motion to Stay, the Court has not yet ruled on the

Renewed Motion to Compel.

        11.     On July 15, 2019, the parties received an email from Jeannie Nguyen, Law Clerk,

which seemed to presume that the VC Defendants had agreed to the September 9, 2019 deadline

to amend pleadings which Plaintiffs had proposed in the Rule 26(f) Report. (See Email from J.

Nguyen (July 15, 2019), attached hereto as Exhibit 1.) The VC Defendants did not agree to that

date or any other proposed by Plaintiffs, and do not agree to any newly proposed scheduling order

by Plaintiffs for the reasons outlined herein.



                                                 3
Case 1:18-cv-00621-MAC Document 41 Filed 07/18/19 Page 4 of 9 PageID #: 1625



        12.     As discussed further in the Certificate of Conference, counsel for Plaintiffs

informed the VC Defendants that Plaintiffs oppose any stay of discovery in this case.

                                           ARGUMENT

        13.     In the interests of judicial economy and to avoid undue burden on the parties and

the Court, this Court should issue an order temporarily staying all proceedings in this case,

including the commencement of discovery, until the Court has ruled on the “threshold question”

presented by the VC Defendants’ Renewed Motion to Compel Arbitration and to Strike Plaintiffs’

Class Action Claims. See Reyna v. Int'l Bank of Commerce, 839 F.3d 373, 378 (5th Cir. 2016)

(stating that a court should address “the arbitrability of the plaintiff’s claim at the outset of the

litigation”); see also L.R. CV-26(a) (““[a]bsent a court order to the contrary, a party is not excused

from responding to discovery….”). Further, in the event that the Court denies the Renewed Motion

to Compel, the Court should first hold a Rule 16(b) conference with the parties to discuss the

manner in which this case proceed and to set the relevant dates and deadlines.

        14.     Trial courts have broad discretion and the inherent power to stay discovery until

preliminary questions that may dispose of the case are determined. See Petrus v. Bowen, 833 F.2d

581, 583 (5th Cir. 1987) (upholding a discovery stay where plaintiff would not have learned

anything that could affect the resolution of the dispositive motion). Such power to stay proceedings

is incidental to the power inherent in every court to control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel, and for its litigants. See Landis v.

North American Co., 299 U.S. 248, 254 (1936); see also United States v. Kordel, 397 U.S. 1, 12

n.27 (1970) (acknowledging that district courts have discretionary authority to stay a case when

the interests of justice so require).




                                                  4
Case 1:18-cv-00621-MAC Document 41 Filed 07/18/19 Page 5 of 9 PageID #: 1626



       15.     “In the course of determining whether arbitration between [the parties] is

appropriate, the district judge may order such discovery to take place or otherwise stay the

proceeding until resolution of the arbitration.” Patel v. Regions Bank, No. CV 18-796-BAJ-RLB,

2018 WL 6422110, at *2 (M.D. La. Dec. 6, 2018). An order staying discovery may be issued upon

a showing of “good cause” by the movant. Garcia v. Lion Mexico Consol., L.P., No. 5:15-CV-

1116-DAE, 2016 WL 8711405, at *2 (W.D. Tex. July 29, 2016) (granting stay of discovery

pending motion to dismiss); Von Drake v. Nat'l Broadcasting Co., 2004 WL 1144142, at *2 (N.D.

Tex. May 20, 2004) (same); Patel, 2018 WL 6422110, at *2 (finding “good cause to continue its

stay of discovery until the resolution of the pending Motions to Compel Arbitration.”). “Good

cause has been found when resolving a motion to dismiss might reduce or preclude the need for

discovery or when ‘further discovery will impose undue burden or expense without aiding the

resolution of the dispositive motions.’” Whittington v. Mobiloil Fed. Credit Union, No. 1:16-CV-

482, 2018 WL 4278503, at *1 (E.D. Tex. Apr. 5, 2018) (Crone, J.) (quoting Fujita v. United States,

416 F. App'x 400, 402 (5th Cir. 2011))..

       16.     In the event the Renewed Motion to Compel is granted, all claims against the VC

Defendants will be transferred to arbitration and no claims against them will remain before this

Court. Because the Court’s ruling may dispose of this action in its entirety with respect to the VC

Defendants, beginning discovery prior to a ruling on that motion would be premature. The time

and resources that the parties would expend in drafting initial disclosures and, most significantly,

in participating in discovery, will be wasted if the Court ultimately determines that Plaintiffs’

claims should be compelled to arbitration. See Miceli v CitiGroup, Inc., 2:15-cv-01962, 2016 WL

1170994 (D. Nev. Mar. 22, 2016) (granting motion to stay discovery pending decision on motion




                                                 5
Case 1:18-cv-00621-MAC Document 41 Filed 07/18/19 Page 6 of 9 PageID #: 1627



to compel arbitration” because “[i]t is in the interest of conserving the resources of the parties and

the court”).

       17.     Discovery would be particularly expensive and time-consuming in this case due to

the wide-ranging allegations in the Second Amended Complaint, and due to the fact that Plaintiffs

are asserting claims on behalf of a purported classes of former ECA and Virginia College students

and all former ECA and Virginia College employees as of December 2018. See Robinson v.

Virginia College, LLC, et al., No. 2:19-cv-00064-RDP, Doc. 15 (N.D. Ala. Feb. 14, 2019) (text

order granting motion to stay discovery and Rule 26(f) obligations pending outcome of motion to

compel arbitration and to strike class claims), attached hereto as Exhibit 2; see also Morat v.

Cingular Wireless LLC, No. 3:07-CV-1057-J-20JRK, 2008 WL 11336388, at *2 (M.D. Fla. Feb.

14, 2008) (granting motion for stay of discovery and Rule 26(f) obligations pending ruling on

motion to compel arbitration and observing that “[a]s Plaintiff has filed a class action lawsuit,

discovery into the merits could be unnecessarily expensive and time consuming depending on the

resolution of the Motion to Compel Arbitration.”); Tostado v. Citibank (South Dakota), N.A., 2009

WL 4774771, at *1 (W.D. Tex. Dec. 11, 2009) (granting stay of discovery pending resolution of

defendant’s motion to dismiss because “discovery may be limited when disposition of a motion

might preclude the need for discovery thus saving time and expense”); Klepper v. SLI, Inc., 45

Fed.Appx. 136, 2002 WL 2005431 (3d Cir. 2002) (reversing lower court’s order permitting

discovery and explaining that “requiring the parties to submit to full discovery [prior to a ruling

on the arbitrability issue] may unnecessarily subject them to the very complexities, inconveniences

and expenses of litigation that they determined to avoid”).

       18.     There is no reason to believe Plaintiffs will be prejudiced by a brief stay in

discovery while the issue of the appropriate forum is resolved by this Court. This stay will save



                                                  6
Case 1:18-cv-00621-MAC Document 41 Filed 07/18/19 Page 7 of 9 PageID #: 1628



the parties – including Plaintiffs – from participating in discovery that may ultimately be

unnecessary if the Court orders the parties to arbitrate.

       19.     Finally, in the event that the Court denies the Renewed Motion to Compel, the

Court should first hold a Rule 16(b) conference with the parties to discuss the manner in which

this case proceed and to set the relevant dates and deadlines.

                                          CONCLUSION

       WHEREFORE, for the foregoing reasons, and in the interests of judicial economy,

efficiency, and fairness, the VC Defendants respectfully request that this Court exercise its

discretion and grant their Renewed Motion for Stay of Discovery. A proposed Order granting the

instant Motion is attached hereto as Exhibit 3 for the Court's convenience.


                                               Respectfully submitted this 18th day of July 2019,

                                               /s/ Ollie A. “Tres” Cleveland, III
                                               Scott S. Brown (admitted in E.D. Texas)
                                               Ollie A. “Tres” Cleveland, III (pro hac vice)
                                               MAYNARD, COOPER & GALE, P.C.
                                               1901 Sixth Avenue North
                                               2400 Regions/Harbert Plaza
                                               Birmingham, AL 35203
                                               Telephone: (205) 254-1000
                                               Fax: (205) 254-1999
                                               scottbrown@maynardcooper.com
                                               tcleveland@maynardcooper.com

                                               Attorneys for Defendants
                                               Education Corporation of America,
                                               Virginia College, LLC, and Stuart C. Reed




                                                  7
Case 1:18-cv-00621-MAC Document 41 Filed 07/18/19 Page 8 of 9 PageID #: 1629



                                 CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing has been electronically filed with the Clerk

of the Court using the CM/ECF system, which will send a notice of electronic filing to all counsel

of record, this the 18th day of July 2019.



                                             /s/ Ollie A. Cleveland
                                             Ollie A. Cleveland




                                                8
Case 1:18-cv-00621-MAC Document 41 Filed 07/18/19 Page 9 of 9 PageID #: 1630



                             CERTIFICATE OF CONFERENCE

       Undersigned counsel for the VC Defendants certifies, pursuant to Local Rule CV-7(i), that

he has complied with the meet and confer requirement in Local Rule CV-7(h), that counsel for the

parties discussed the Motion, that counsel for the VC Defendants sought from Plaintiffs the relief

requested in the Motion, but which counsel for Plaintiffs did not agree to. The discussions have

conclusively ended in impasse, leaving this issue for the Court to resolve.



                                             /s/ Ollie A. Cleveland
                                             Ollie A. Cleveland
